FIFTH DIVISION
                               MCFADDEN, P. J.,
                            BRANCH and BETHEL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 31, 2017




In the Court of Appeals of Georgia
 A17A1195. STATE OF GEORGIA et al. v. INTERNATIONAL
     INDEMNITY COMPANY et al.
 A17A1196. REGULATORY TECHNOLOGIES, INC. v. STATE
     OF GEORGIA.

      MCFADDEN, Presiding Judge.

      This is the second appearance of these related cases in this court. The appeals

arise from a trial court order finding, among other things, that the state had waived

sovereign immunity under certain provisions of the Insurers Rehabilitation and

Liquidation Act, OCGA §§ 33-37-1 et seq. (the “Act”). In the first appeal, we held,

in part, that the trial court had erred in finding a waiver of sovereign immunity under

that act. State of Ga. v. Sun States Ins. Group, 332 Ga. App. 197, 199-202 (1) (770

SE2d 43) (2015). The Georgia Supreme Court vacated that opinion on jurisdictional

grounds, finding that the appellants had failed to comply with the interlocutory appeal
procedures. State of Ga. v. Sun States Ins. Group, 299 Ga. 489 (788 SE2d 346)

(2016). On remand, the trial court vacated its prior order, re-entered the same order,

and issued a certificate of immediate review. We granted applications for

interlocutory review, and these appeals followed. As in our first decision, we again

hold that the trial court erred in finding a waiver of sovereign immunity.

      1. Facts and procedural posture.

      This court’s opinion in the first appeal set forth the following statement of facts

and procedural posture.

             Pursuant to the Act, in January 2001 the Commissioner of
      Insurance of the State of Georgia, then John W. Oxendine, was
      appointed by the superior court as the liquidator of [International
      Indemnity Company (“IIC”)]. The liquidator then appointed a deputy
      liquidator (Donald Roof) and an assistant deputy liquidator (Harry
      Sivley) to act for him in the liquidation of the IIC estate. Sivley was the
      co-founding principal and chief executive officer of [Regulatory
      Technologies, Inc. (“Reg Tech”)], . . . [which] assisted in the liquidation
      of IIC.
             After the liquidation of IIC was concluded, in March 2008 the
      State of Georgia on the relation of the liquidator (hereinafter
      “state/liquidator”) sought an order from the trial court approving the
      final accounting of the assets and expenses of the liquidated estate and
      discharging the liquidator, deputy liquidator and assistant deputy
      liquidator. Sun States [Insurance Group, Inc.], the sole shareholder of
      IIC, objected to the application for discharge, to the extent of any other
      distributions to Sivley or Reg Tech or their affiliates. Sun States
      complained about, inter alia, administrative expenses charged to the IIC
      estate, and asked the court to appoint an independent auditor to review

                                           2
the change and allocation of administrative costs by Reg Tech and its
affiliates and contractors to the IIC Estate.
        The court appointed an auditor, and almost sixteen months later
(in February 2010), the auditor submitted a report to the court. The
state/liquidator filed a modified accounting and application for
discharge, incorporating some, but not all, of the credits (in the amount
of $210,260.24) [which] the auditor opined were due the IIC estate. In
response, the trial court ordered the liquidator to provide certain
explanations and additional data to the auditor, and ordered the auditor
to supplement his report if he deemed it necessary based on the
additional information. In February 2012, as ordered, the state/liquidator
supplemented its modified accounting and application and provided
additional information to the auditor, and further agreed that additional
credits should be made to the IIC estate (in the amount of $433,569.71).
But the state/liquidator continued to refute allegations that the IIC estate
had been charged excessive administrative expenses in the form of
contract compensation, payroll, or overhead expenses for Reg Tech. The
state/liquidator asserted that Reg Tech and/or Sivley had drawn funds
directly from the IIC estate during the liquidation process to cover the
costs of administration expenses, and that it had been done with little or
no oversight from the liquidator. The auditor’s supplemental report,
however, continued to raise issues as to these administrative expenses
(payroll expenses, overhead expenses and contractual compensation
expenses).
        In August 2012, a joint pretrial order was entered. Therein, Sun
States stated that it sought an order surcharging the liquidator, deputy
liquidator, assistant deputy liquidator, and Reg Tech for excessive
overhead expenses, over-allocation of contractual compensation, and
excessive salary and benefits to Reg Tech personnel – matters identified
in the audit. Sun States also sought attorney fees. The state/liquidator
then moved to join Reg Tech as an indispensable party to the litigation;
the trial court granted the motion, designating Reg Tech as a respondent
to the pending objection by shareholder Sun States to the Liquidator’s
Modified Accounting. Approximately nine months later (in June 2013),
the state/liquidator moved to dismiss Sun States’s claims against it,

                                     3
      asserting that they were claims for a money judgment against the state
      [that] were barred by the doctrine of sovereign immunity.
              The trial court ruled that the State of Georgia, through the Act,
      had waived sovereign immunity to the extent that the court could order
      the liquidator to repay, or in other words to put back into, the liquidation
      estate any administrative expenses that were excessive or had been
      improperly removed from the IIC estate. The trial court also ruled that
      it had the authority to award attorney fees to Sun States (and thus, would
      permit evidence on the issue of attorney fees at trial).

State of Ga., 332 Ga. App. at 197-199 (punctuation and footnotes omitted).

      The State of Georgia1 and Reg Tech filed direct appeals from the trial court’s

denial of the state’s motion to dismiss on the basis of sovereign immunity, and this

court affirmed in part and reversed in part the judgment of the trial court. See State

of Ga., 332 Ga. App. at 197. However, on certiorari review, the Supreme Court of

Georgia found that direct appeals from the denial of a motion to dismiss based on

governmental immunity were not permitted and that we therefore should have

dismissed the direct appeals before us for failure of the appellants’ to follow the

interlocutory appeal procedures. State of Ga., 299 Ga. at 490.

      On remand to the trial court, the state moved the trial court to vacate its original

order denying the motion to dismiss, and then to reinstate the same order and issue

      1
        As noted in our earlier opinion, during the pendency of this case, Ralph T.
Hudgens became the State Insurance Commissioner and was substituted for Oxendine
as a party to the action.

                                           4
a certificate of immediate review. Reg Tech joined in the state’s motion. The trial

court granted the motion and vacated the earlier order, reinstated it, and granted a

certificate of immediate review. After this court granted applications for interlocutory

review, these appeals followed. The state appeals in Case No. A17A1195 and Reg

Tech appeals in Case No. A17A1196.

                                 Case No. A17A1195

      2. Sovereign immunity.

      The state asserts that the trial court erred in finding a waiver of sovereign

immunity under the Act as to claims for payment of administrative expenses and

attorney fees. We agree.

      “The constitutional doctrine of sovereign immunity bars any suit against the

[s]tate to which it has not given its consent, including suits against state departments,

agencies, and officers in their official capacities[.]” Lathrop v. Deal, 301 Ga. 408,

444 (IV) (801 SE2d 867) (2017). Article I, Section II, Paragraph IX (e) of the Georgia

Constitution of 1983 provides that “[t]he sovereign immunity of the state and its

departments and agencies can only be waived by an Act of the General Assembly

which specifically provides that sovereign immunity is thereby waived and the extent

of such waiver.” See Gilbert v. Richardson, 264 Ga. 744, 748 (3) (452 SE2d 476)

                                           5
(1994) (sovereign immunity is waived by a “legislative act which specifically

provides that sovereign immunity is waived and the extent of such waiver”)

(emphasis supplied). “In this regard, implied waivers of governmental immunity

should not be favored.” Currid v. DeKalb State Court Probation Dept., 285 Ga. 184,

186 (674 SE2d 894) (2009) (citations and punctuation omitted). But “this does not

mean that the [l]egislature must use specific ‘magic words’ such as ‘sovereign

immunity is hereby waived’ in order to create a specific statutory waiver of sovereign

immunity.” Georgia Dept. of Corrections v. Couch, 295 Ga. 469, 473-474 (2) (759

SE2d 804) (2014) (citation and punctuation omitted).

      Indeed, where . . . the [l]egislature has specifically created a right of
      action against the government that would otherwise be barred by
      sovereign immunity, and has further expressly stated that an aggrieved
      party is entitled to collect money damages from the government in
      connection with a successful claim under the statute, there can be no
      doubt that the [l]egislature intended for sovereign immunity to be
      waived with respect to the specific claim authorized under the statute.

Colon v. Fulton County, 294 Ga. 93, 95 (751 SE2d 307) (2013) (citations omitted),

overruled on other grounds in Rivera v. Washington, 298 Ga. 770 (784 SE2d 775)

(2016). Accord Williamson v. Dept. of Human Resources, 258 Ga. App. 113, 115 (1)

(572 SE2d 678) (2002) (“Where a legislative act creates a right of action against the

state which can result in a money judgment against the state treasury, and the state

                                          6
otherwise would have enjoyed sovereign immunity from the cause of action, the

legislative act must be considered a waiver of the state’s sovereign immunity to the

extent of the right of action[.]”) (emphasis omitted).

      In the instant case, the plain language of the Act does not specifically provide

that the sovereign immunity of the state is waived or the extent of any such waiver.

See OCGA §§ 33-37-1 et seq. However, the trial court found an implied waiver of the

state’s sovereign immunity under the Act that could require the state to pay

administrative expenses and attorney fees. The provisions on which the trial court

relied are set out in the margins. The court noted that OCGA §§ 33-37-20 (a) (4)2 and




      2
        OCGA § 33-37-20 (a) (4) provides that the liquidator shall have the power
“[t]o fix the reasonable compensation of employees and agents, actuaries,
accountants, appraisers, and consultants with the approval of the court[.]”

                                          7
(5),3 and 33-37-41 (1) (A)4 use the terms “necessary,” “reasonable,” and “actual”

when describing the state/liquidator’s administrative expenses; that OCGA § 33-37-

485 permits the court to audit the books of an estate in liquidation; and that under


      3
         OCGA § 33-37-20 (a) (5) provides that the liquidator shall have the power
“[t]o pay reasonable compensation to persons appointed and to defray from the funds
or assets of the insurer all expenses of taking possession of, conserving, conducting,
liquidating, disposing of, or otherwise dealing with the business and property of the
insurer. In the event that the property of the insurer does not contain sufficient cash
or liquid assets to defray the costs incurred, the Commissioner may advance the costs
so incurred out of any appropriation for the maintenance of the Insurance Department.
Any amounts so advanced for expenses of administration shall be repaid to the
Commissioner for the use of the Insurance Department out of the first available
moneys of the insurer[.]”
      4
         OCGA § 33-37-41 provides in part: “For all pending and future claims in
insolvencies existing on July 1, 1997, and for all claims in future insolvencies, the
priority of distribution of claims from the insurer’s estate shall be in accordance with
the order as set forth in this Code section. Every claim in each class shall be paid in
full or adequate funds retained for such payment before the members of the next class
receive any payment. No subclasses shall be established within any class. The order
of distribution of claims shall be: (1) Class 1. The costs and expenses of
administration during rehabilitation and liquidation, including, but not limited to, the
following: (A) The actual and necessary costs of preserving or recovering the assets
of the insurer[.]”
      5
        OCGA § 33-37-48 provides: “The superior court may, as it deems desirable,
cause audits to be made of the books of the Commissioner relating to any receivership
established under this chapter, and a report of each audit shall be filed with the
Commissioner and with the court. The books, records, and other documents of the
receivership shall be made available to the auditor at any time without notice. The
expense of each audit shall be considered a cost of administration of the
receivership.”

                                           8
OCGA § 33-37-45 (a),6 the liquidator shall apply to the court for discharge and the

court may grant the discharge and make other orders. Based on those code sections,

the trial court concluded that the state has waived sovereign immunity under the Act.

      But contrary to the trial court’s ruling, there is nothing in those code sections

that “specifically created a right of action against the government that would

otherwise be barred by sovereign immunity, and [that] expressly stated that an

aggrieved party is entitled to collect money damages from the government in

connection with a successful claim under the statute[.]” Colon, 294 Ga. at 95-96 (1).

Thus, the trial court erred in finding an implied waiver of sovereign immunity.

Moreover, as we found in our prior decision on this issue, even assuming that the trial

court was correct in finding an implied waiver under the code sections upon which

it relied, “the Act fails to state the extent of any [such] waiver[.]” State of Ga., 332
Ga. App. at 200 (1) (emphasis supplied).7 Because the plain language of the Act does

      6
        OCGA § 33-37-45 (a) provides: “When all assets justifying the expense of
collection and distribution have been collected and distributed under this chapter, the
liquidator shall apply to the court for discharge. The court may grant the discharge
and make any other orders, including an order to transfer any remaining funds that are
uneconomic to distribute as may be deemed appropriate.”

      7
       We realize that our earlier vacated decision has no binding precedential value,
but we find its reasoning on this issue persuasive.

                                           9
not provide for a specific waiver of governmental immunity nor the extent of such a

waiver, and no waiver can be implied, we conclude “that the General Assembly did

not intend to waive sovereign immunity.” Ga. Dept. of Natural Resources v. Center

for a Sustainable Coast, 294 Ga. 593, 603 (2) (755 SE2d 184) (2014) (citation

omitted). Accordingly, the trial court’s order is reversed to the extent it found that the

government has waived sovereign immunity pursuant to the specified provisions of

the Act and that the state/liquidator could be held liable for claims seeking payment

of administrative expenses and attorney fees under the Act.

      2. OCGA § 33-37-8.1.

      The state contends that the trial court erred in finding that the statute granting

the receiver and his employees official immunity, OCGA § 33-37-8.1 (b),8 did not

apply to its application for discharge. The state raised this same issue in the earlier

appeal, and as we found in that opinion, the trial court made no such finding. Once

      8
        OCGA § 33-37-8.1 (b) provides: “The receiver and his or her employees shall
have official immunity and shall be immune from suit and liability, both personally
and in their official capacities, for any claim for damage to or loss of property,
personal injury, or other civil liability caused by or resulting from any alleged act,
error, or omission of the receiver or any employee arising out of or by reason of their
duties or employment, provided that nothing in this provision shall be construed to
hold the receiver or any employee immune from suit or liability for any damage, loss,
injury, or liability caused by the intentional or willful and wanton misconduct of the
receiver or any employee.”

                                           10
again, while we recognize that our earlier vacated opinion has no precedential value,

we find its rationale on this issue persuasive and hereby adopt it.

              Without concluding that the statute was not applicable in the case,
      the [trial] court [correctly] stated that even if OCGA § 33-37-8.1 (b)
      were applicable to objections regarding a [l]iquidator’s application for
      discharge, it provides no immunity for any damage, loss, injury, or
      liability caused by the intentional or willful and wanton conduct of the
      receiver or any employee. The court concluded that during the course of
      the hearing on the liquidator’s request for discharge[,] evidence could
      be introduced to show that the intentional or wanton conduct of the
      liquidator or his deputies permitted the payment of excessive or
      improper administrative expenses of the IIC estate. . . . We construe the
      court’s language concerning the applicability of OCGA § 33-37-8.1 (b)
      as the court reaching an alternative basis upon which to deny the
      state/liquidator’s motion to dismiss, not as a ruling that OCGA §
      33-37-8.1 (b) did not apply to this matter. . . . Accordingly, the trial
      court’s ruling that it would consider further evidence in connection with
      the applicability of OCGA § 33-37-8.1 (b) to this matter is affirmed, and
      we remand this case to the trial court for consideration of Sun States’[]
      objections related thereto and to the relief Sun States seeks in
      accordance with OCGA § 33-37-8.1 (b).

State of Ga., 332 Ga. App. at 202-203 (2) (punctuation omitted).

                                Case No. A17A1196

      3. Joinder in state’s claims.

      Reg Tech states that it joins in the appeal of the state and raises the same

issues, arguing that the trial court erred in finding a waiver of sovereign immunity

and in finding that the official immunity of OCGA § 33-37-8.1 (b) does not apply to

                                          11
this case. As we have addressed those arguments above in Case No. A17A1195, we

need not address them again in this case. In addition, citing OCGA § 33-37.8.1, Reg

Tech argues that it had the same official immunity as the assistant deputy liquidator.

As discussed above, the case has been remanded with direction that the trial court

consider the claims of relief in accord with that code section. Accordingly, the

judgment of the trial court in Case No. A17A1196 is affirmed in part, reversed in part,

and remanded as set forth in Case No. A17A1195.

      Judgments affirmed in part and reversed in part, and cases remanded. Branch

and Bethel, JJ., concur.




                                          12